F§E..§D

UNITED sTATEs Dlsrkrcr CoURT FEB l 8 2915

FOR THE DISTRICT OF COLUMBIA
_C»'€'K, U,S. r"».*s.‘»'.‘ct 53 Ea~wkruptcy
courts for the ?\§ir§ct of iif:lum&,~i.q

Melvin Lee Luckey, )
)

Plaintiff, )

)

v ) Civil Action No. 15-1609 (UNA)

)

)

United States of America et al., )
)

Defendants. )

MEMORANDUM OPINION

Plaintiff, proceeding pro se, is a North Carolina state prisoner incarcerated in Maury,
North Carolina. He alleges that the United States and an individual in North Carolina conspired
to deny him access to the court by "fail[ing] to liberally construe his 2254 habeous [sic] out of
time as a colorable claim of actual innocence [.]" Compl. at l. Plaintiff asks this Court to "set
aside" his convictions and re-sentence him. Id. at 2. The Court will grant the accompanying
application to proceed in forma pauperis and, for the reasons explained below, will dismiss the
case for lack of jurisdiction

F ederal court review of a sentence imposed by a state court is available under 28 U.S.C.
§ 2254 after the exhaustion of state remedies. See 28 U.S.C. §2254(b)(l). Thereafter, "an
application for a writ of habeas corpus [] made by a person in custody under the judgment and
sentence of a State court . . . may be filed in the district court for the district wherein such person
is in custody or in the district court for the district [where the sentencing court sits] and each of
such district courts shall have concurrent jurisdiction to entertain the application." 28 U.S.C.

§ 224l(d). Plaintiff must pursue habeas relief in an appropriate court in North Carolina. See

 

Williams v. Hill, 74 F.3d 1339, 1340 (D.C. Cir. l996) (finding it "Well-settled that a prisoner
seeking relief from his conviction or sentence may not bring [ ] an action" for injunctive and
declaratory relief) (citations omitted)). Hence this civil action will be dismissed without

prejudice. A separate Order accompanies this Memorandum Opinion.

DATE: February  , 2016 Unit Sta e ist 1ct Judge

z»Z/M»q